UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2103


In re:   EDWARD PETER FLOYD, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (3:10-cr-00154-1)


Submitted:   January 21, 2014               Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Peter Floyd, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edward     Peter          Floyd,   Jr.,     petitions           for   a   writ       of

mandamus     seeking       an    order       granting    relief        on    a    prior     motion

filed pursuant to 28 U.S.C. § 2255 (2012).                                  We conclude that

Floyd is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary            circumstances.           Kerr     v.       United     States

Dist.    Court,      426 U.S. 394,   402     (1976);         United      States        v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.     2003).         Further,

mandamus     relief    is       available       only    when     the    petitioner          has   a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be

used as a substitute for appeal.                       In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Floyd is not available by way of

mandamus.       Accordingly,            we    grant     leave     to    proceed        in   forma

pauperis     and     deny       the    petition       for     writ     of     mandamus.           We

dispense     with     oral        argument       because         the    facts       and     legal

contentions     are    adequately            presented      in    the       materials       before

this court and argument would not aid the decisional process.

                                                                             PETITION DENIED




                                                2